753 N.W.2d 183 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gary Robert WILLAVIZE, Defendant-Appellant.
Docket No. 136390. COA No. 283431.
Supreme Court of Michigan.
July 29, 2008.
On order of the Court, the application for leave to appeal the March 14, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*184 MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).